 

Exhibit 10.6

 

EXECUTION

 

STOCKHOLDERS AGREEMENT

 

STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of March 26, 2009, by and
among Safeguard Delaware, Inc., a Delaware corporation, Safeguard
Scientifics, Inc., a Pennsylvania corporation, Safeguard Scientifics
(Delaware), Inc., a Delaware corporation (collectively, the “Safeguard
Entities”), and Oak Investment Partners XII, Limited Partnership, a Delaware
limited partnership (“Oak”).  Each of the Safeguard Entities and Oak are
referred to as “Stockholders” herein.

 

WHEREAS, the Safeguard Entities are, as of the date hereof, collectively the
record and beneficial owners of (i) 46,483,821 shares of the Common Stock, par
value $0.01 (“Common Stock”), of Clarient, Inc., a Delaware corporation (the
“Company”), and (ii) warrants to purchase 2,829,473 shares of Common Stock
(“Warrants”);

 

WHEREAS, the Company and Oak concurrently herewith are entering into a Stock
Purchase Agreement (the “Stock Purchase Agreement”), which provides, among other
things, for the purchase by Oak of an aggregate of 5,263,158 shares the
Company’s Series A Convertible Preferred Stock, par value $0.01 (“Series A
Preferred Stock”) at two closings and up to an additional 1,315,790 shares of
the Series A Preferred Stock in one or more subsequent closings;

 

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to such terms in the Stock Purchase Agreement;

 

WHEREAS, as a condition precedent to the Initial Closing of the Stock Purchase
Agreement, and in order to induce Oak to enter into the Stock Purchase
Agreement, each Stockholder has agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement and the other Transaction Documents, the parties, intending to be
legally bound, hereby agree as follows:

 

SECTION 1.   Representations and Warranties of the Stockholders.  Each
Stockholder hereby severally, and not jointly, represents and warrants, as of
the date hereof and as of each Closing Date, as follows:


 


(A)           SUCH STOCKHOLDER IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION, HAS ALL REQUISITE
CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP POWER AND AUTHORITY, AS THE
CASE MAY BE, TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
SUCH STOCKHOLDER AND THE CONSUMMATION BY SUCH STOCKHOLDER OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE
CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP ACTION, AS THE CASE MAY BE,
ON THE PART OF SUCH STOCKHOLDER.


 

--------------------------------------------------------------------------------



 


(B)           THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH
STOCKHOLDER AND CONSTITUTES A VALID AND BINDING OBLIGATION OF SUCH STOCKHOLDER,
ENFORCEABLE AGAINST SUCH STOCKHOLDER IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND
OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, AND (II) THE AVAILABILITY OF THE REMEDY OF SPECIFIC PERFORMANCE OR
INJUNCTIVE OR OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE
DEFENSES AND WOULD BE SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING THEREFOR MAY BE BROUGHT.


 


(C)           NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT NOR THE
CONSUMMATION BY SUCH STOCKHOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
RESULT IN A VIOLATION OF, OR A DEFAULT UNDER, OR CONFLICT WITH, ANY CONTRACT,
TRUST, COMMITMENT, AGREEMENT, UNDERSTANDING, ARRANGEMENT OR RESTRICTION OF ANY
KIND TO WHICH SUCH STOCKHOLDER IS A PARTY OR BY WHICH IT IS BOUND OR TO WHICH
ANY SECURITIES HELD OR CONTROLLED BY SUCH STOCKHOLDER ARE SUBJECT.  EXCEPT FOR
ANY NECESSARY FILINGS UNDER THE SECURITIES ACT AND THE EXCHANGE ACT OR OTHERWISE
DISCLOSED IN THE STOCK PURCHASE AGREEMENT, CONSUMMATION BY SUCH STOCKHOLDER OF
THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT VIOLATE, OR REQUIRE APPROVAL UNDER
ANY APPLICABLE LAW APPLICABLE TO SUCH STOCKHOLDER OR SUCH SECURITIES.


 


(D)           SUCH SECURITIES AND THE CERTIFICATES REPRESENTING SUCH SECURITIES
(IF ANY) WILL BE HELD BY SUCH STOCKHOLDER, OR BY A NOMINEE OR CUSTODIAN FOR THE
BENEFIT OF SUCH STOCKHOLDER, FREE AND CLEAR OF ALL LIENS (OTHER THAN PERMITTED
LIENS, AND LENDER LIENS), PROXIES, VOTING TRUSTS OR AGREEMENTS, UNDERSTANDINGS
OR OTHER SIMILAR ARRANGEMENTS OTHER THAN PURSUANT TO THIS AGREEMENT AND ANY
TRANSFER RESTRICTIONS SET FORTH IN ANY REGISTRATION RIGHTS AGREEMENTS AND STOCK
PURCHASE AGREEMENTS.


 


SECTION 2.   WAIVER OF ANTI-DILUTION PROTECTION AND PREEMPTIVE RIGHTS.  THE
SAFEGUARD ENTITIES HEREBY WAIVE ALL RIGHTS TO ANTI-DILUTION PROTECTION AND
PREEMPTIVE RIGHTS (OR SIMILAR RIGHTS) IN CONNECTION WITH THE ISSUANCE OF THE
SERIES A PREFERRED STOCK TO OAK AND THE ISSUANCE OF COMMON STOCK UPON THE
CONVERSION OF SUCH SERIES A PREFERRED STOCK PURSUANT TO THE TERMS OF THE STOCK
PURCHASE AGREEMENT AND/OR THE CERTIFICATE OF DESIGNATIONS, AS APPLICABLE.  THIS
IS A LIMITED WAIVER AND SHALL NOT BE DEEMED TO CONSTITUTE A WAIVER OF ANY OTHER
RIGHTS OR PROTECTIONS OR BE APPLICABLE TO ANY OTHER ISSUANCE OF SECURITIES BY
THE COMPANY.


 


SECTION 3.   RIGHT OF FIRST OFFER.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED IN THIS SECTION 3,
THE SAFEGUARD ENTITIES HEREBY GRANT TO OAK A LIMITED RIGHT OF FIRST OFFER WITH
RESPECT TO ANY BLOCK TRANSFER PROPOSED TO BE EFFECTED BY THE SAFEGUARD
ENTITIES.  “BLOCK TRANSFER” MEANS A PRIVATELY NEGOTIATED TRANSFER OF COMMON
STOCK AND/OR WARRANTS OWNED BY THE SAFEGUARD ENTITIES OR GROUP OF RELATED
TRANSFERS THAT ARE INTENDED FOR THE SAME PERSON, WHICH REPRESENTS MORE THAN FIVE
PERCENT (5%) OR MORE OF THE ISSUED AND OUTSTANDING SHARES OF COMMON STOCK
(INCLUDING THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES A
PREFERRED STOCK).  FOR THE AVOIDANCE OF DOUBT, A BONA FIDE PUBLIC SALE (I.E., A
REGISTERED PUBLIC OFFERING, A SALE EFFECTED IN ACCORDANCE WITH RULE 144 UNDER
THE SECURITIES ACT OR OTHERWISE WHERE PURCHASER AND SELLER DO NOT KNOW EACH
OTHER AND HAVE NO PRIVITY OF CONTRACT, INCLUDING THROUGH ANY BROKER, DEALER OR
UNDERWRITER ACTING IN A CAPACITY AS SUCH, THAT PURCHASE SECURITIES FOR
DISTRIBUTION) SHALL NOT BE CONSIDERED A “BLOCK TRANSFER.”


 


 


2

--------------------------------------------------------------------------------



 


(B)           EACH TIME THE SAFEGUARD ENTITIES PROPOSE TO EFFECT A BLOCK
TRANSFER, THE SAFEGUARD ENTITIES SHALL FIRST MAKE AN OFFERING OF SUCH SECURITIES
TO OAK IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 


(I)            THE SAFEGUARD ENTITIES SHALL DELIVER A WRITTEN NOTICE (THE “BLOCK
TRANSFER NOTICE”) TO OAK STATING THE SAFEGUARD ENTITIES ARE CONTEMPLATING
INITIATING DISCUSSIONS REGARDING THE PRIVATE SALE OF SOME OR ALL OF THEIR COMMON
STOCK AND/OR WARRANTS.  SUCH BLOCK TRANSFER NOTICE SHALL STATE THE PORTION OF
SUCH SECURITIES WHICH THE SAFEGUARD ENTITIES ARE CONSIDERING SELLING;


 


(II)           BY WRITTEN NOTIFICATION RECEIVED BY THE SAFEGUARD ENTITIES WITHIN
FIFTEEN (15) DAYS AFTER GIVING OF THE BLOCK TRANSFER NOTICE, OAK MAY MAKE AN
OFFER TO PURCHASE THE SECURITIES PROPOSED TO BE TRANSFERRED BY IDENTIFYING THE
DEFINITIVE PRICE AND OTHER MATERIAL TERMS ON WHICH IT WOULD PROPOSE TO ACQUIRE
SUCH SECURITIES;


 


(III)          THE SAFEGUARD ENTITIES WILL, WITHIN FIFTEEN (15) DAYS OF THE
RECEIPT OF ANY SUCH OAK PROPOSAL, ACCEPT OR REJECT SUCH PROPOSAL.  IF THE
SAFEGUARD ENTITIES REJECT THE PROPOSAL, THEY THEN MAY PROCEED TO INITIATE THIRD
PARTY NEGOTIATIONS CONCERNING THE IDENTIFIED SECURITIES AND TO CONSUMMATE ANY
TRANSFER WHICH MAY BE THEREAFTER AGREED TO.


 


(IV)          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF THE
SAFEGUARD ENTITIES OR ANY OF THEM IS APPROACHED BY A THIRD PARTY WISHING TO
ACQUIRE SOME OR ALL OF THE COMMON STOCK AND/OR WARRANTS HELD BY THE SAFEGUARD
ENTITIES AND SUCH APPROACH IS NOT THE DIRECT RESULT OF NEGOTIATIONS WITH, OR
SOLICITATIONS OF, SUCH THIRD PARTY INITIATED BY ONE OR MORE OF THE SAFEGUARD
ENTITIES, THE SAFEGUARD ENTITIES SHALL HAVE NO OBLIGATION TO OFFER SUCH
SECURITIES TO OAK OR TO NOTIFY OAK OF SUCH OFFER OR ANY MATTER RELATED THERETO.


 


(V)           IN THE EVENT THAT THE SAFEGUARD ENTITIES PROPOSE TO EFFECT A
PUBLIC SALE OF COMMON STOCK THAT WOULD OTHERWISE BE A BLOCK TRANSFER IF IT WERE
NOT A PUBLIC SALE BUT INSTEAD A PRIVATELY NEGOTIATED SALE, THE SAFEGUARD
ENTITIES SHALL USE THEIR GOOD FAITH EFFORTS TO PROVIDE OAK WITH AT LEAST ONE
(1) DAYS’ NOTICE PRIOR TO SUCH TRANSFER SO THAT OAK CAN HAVE AN OPPORTUNITY TO
PURCHASE SUCH SHARES OF COMMON STOCK IN A NEGOTIATED PRIVATE SALE.  IF THE
SAFEGUARD ENTITIES BELIEVE THAT MARKET CONDITIONS OR OTHER CONDITIONS DO NOT
ALLOW SUCH AN OPPORTUNITY TO PROVIDE OAK WITH SUCH NOTICE, THEN SUCH A
DETERMINATION SHALL BE DEEMED TO SATISFY THE GOOD FAITH EFFORTS OF THE SAFEGUARD
ENTITIES PURSUANT TO THIS CLAUSE (V).


 


(VI)          A PERMITTED TRANSFEREE SALE SHALL BE EXEMPT FROM THE FOREGOING
PROVISIONS.


 


SECTION 4.   VOTING OF SECURITIES.


 


(A)           THE SAFEGUARD ENTITIES SHALL VOTE THE SECURITIES THEY OWN OF
RECORD, OR BENEFICIALLY OWN, IN FAVOR OF THE NASDAQ STOCKHOLDER APPROVAL (WHICH
AFFIRMATIVE VOTE MAY BE IN THE FORM OF A WRITTEN CONSENT, AS MAY BE REQUESTED BY
THE COMPANY).


 


3

--------------------------------------------------------------------------------



 


(B)           UNLESS (I) MUTUALLY AGREED TO BY OAK AND THE SAFEGUARD ENTITIES,
(II) THE NET PROCEEDS (TO THE EXTENT CONSISTING OF CASH OR SECURITIES LISTED ON
A NATIONAL SECURITIES EXCHANGE) PER SHARE OF COMMON STOCK OF THE COMPANY
RECEIVED AT THE CLOSING OF ANY TRANSACTION DESCRIBED IN THIS SECTION 4(B) WILL
BE EQUAL TO OR GREATER THAN $3.80 (AS ADJUSTED FOR ANY STOCK SPLIT,
CONSOLIDATION, REORGANIZATION, MERGER, DISSOLUTION AND THE LIKE WITH RESPECT TO
SUCH SHARES), OR (III) THE TRANSACTION IS APPROVED BY AT LEAST TWO-THIRDS (2/3)
OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY (EACH, AN “APPROVED
CHANGE IN CONTROL”), NEITHER OAK NOR ANY OF THE SAFEGUARD ENTITIES SHALL VOTE
ANY SECURITIES IT OWNS OF RECORD, OR BENEFICIALLY OWNS, IN FAVOR OF A SALE OF
ALL OF SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF THE COMPANY OR ANY
MERGER, CONSOLIDATION OR SIMILAR TRANSACTION REQUIRING A VOTE OF THE
STOCKHOLDERS OF THE COMPANY WHERE THE HOLDERS OF CAPITAL STOCK OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH TRANSACTION WILL HOLD 50% OR LESS OF THE VOTING POWER
OF THE COMPANY SURVIVING SUCH TRANSACTION (OR OTHER PERSON WHICH IS THE ISSUER
OF THE CAPITAL STOCK INTO WHICH THE CAPITAL STOCK OF THE COMPANY IS CONVERTED OR
EXCHANGED IN SUCH TRANSACTION). NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THIS PROVISION SHALL BE OF NO FURTHER FORCE OR EFFECT BEYOND
DECEMBER 31, 2010.


 


(C)           NEITHER OAK NOR ANY SAFEGUARD ENTITY WILL: (I) GRANT ANY PROXY,
POWER OF ATTORNEY OR OTHER AUTHORIZATION OR CONSENT IN OR WITH RESPECT TO
SECURITIES; (II) DEPOSIT SECURITIES INTO A VOTING TRUST OR ENTER INTO A VOTING
AGREEMENT OR ARRANGEMENT WITH RESPECT TO SECURITIES; OR (III) TAKE ANY OTHER
ACTION WITH RESPECT TO SECURITIES THAT WOULD IN ANY WAY RESTRICT, LIMIT OR
INTERFERE WITH THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


SECTION 5.   FURTHER ASSURANCES.  EACH PARTY WILL, UPON REQUEST OF THE OTHER,
EXECUTE AND DELIVER ANY ADDITIONAL DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS
MAY REASONABLY BE DEEMED BY THE OTHER PARTY TO BE NECESSARY OR DESIRABLE TO
CARRY OUT THE PROVISIONS HEREOF.


 


SECTION 6.   TERMINATION.  THIS AGREEMENT, AND ALL RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, WILL TERMINATE IMMEDIATELY UPON THE EARLIEST TO OCCUR OF THE
FOLLOWING: (I) MUTUAL WRITTEN CONSENT OF OAK AND THE HOLDERS OF A MAJORITY OF
THE ISSUED AND OUTSTANDING SHARES OF COMMON STOCK HELD BY THE SAFEGUARD
ENTITIES; (II) CONSUMMATION OF AN APPROVED CHANGE IN CONTROL; (III) THE COMPANY
NO LONGER BEING SUBJECT TO THE REPORTING REQUIREMENTS OF SECTIONS 13 OR 15(D) OF
THE EXCHANGE ACT; (IV) EITHER OAK OR THE SAFEGUARD ENTITIES BENEFICIALLY OWNING
LESS THAN TEN PERCENT (10%) OF THE OUTSTANDING COMMON STOCK (INCLUDING, IN THE
CASE OF OAK, COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES A PREFERRED
STOCK); OR (V) THE FOURTH (4TH) ANNIVERSARY OF THE DATE HEREOF.


 


SECTION 7.   DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE FOLLOWING MEANINGS:


 


(A)           AN “AFFILIATE” OF ANY PERSON MEANS ANY OTHER PERSON DIRECTLY OR
INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES, CONTROLLING, CONTROLLED BY OR
UNDER COMMON CONTROL WITH SUCH FIRST PERSON WITHIN THE MEANING OF THE EXCHANGE
ACT, INCLUDING, ANY VENTURE CAPITAL, PRIVATE EQUITY OR SIMILAR FUND NOW OR
HEREAFTER EXISTING WHICH IS CONTROLLED BY ONE OR MORE GENERAL PARTNERS OR
MANAGING MEMBERS OF, OR SHARES THE SAME MANAGEMENT COMPANY WITH, SUCH PERSON.


 


(B)           “APPLICABLE LAW” MEANS, WITH RESPECT TO ANY PERSON, ANY DOMESTIC
OR FOREIGN, FEDERAL, STATE, PROVINCIAL OR LOCAL STATUTE, LAW, ORDINANCE, RULE,
ADMINISTRATIVE INTERPRETATION, REGULATION, ORDER, WRIT, INJUNCTION, DIRECTIVE,
JUDGMENT, DECREE OR OTHER REQUIREMENT OF ANY GOVERNMENTAL ENTITY APPLICABLE TO
SUCH PERSON OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS.


 


4

--------------------------------------------------------------------------------



 


(C)           “APPROVAL” MEANS ANY APPROVAL, AUTHORIZATION, CONSENT,
QUALIFICATION, ORDER, REGISTRATION, OR ANY WAIVER OF ANY OF THE FOREGOING,
REQUIRED BY APPLICABLE LAW OR BY ASSERTION OF ANY GOVERNMENTAL ENTITY TO BE
OBTAINED FROM, OR ANY NOTICE, STATEMENT OR OTHER COMMUNICATION REQUIRED TO BE
FILED WITH OR DELIVERED TO, ANY GOVERNMENTAL ENTITY.


 


(D)           “NASDAQ” MEANS THE NASDAQ CAPITAL MARKET.


 


(E)           “NASDAQ STOCKHOLDER APPROVAL” MEANS STOCKHOLDER APPROVAL REQUIRED
BY NASDAQ IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE
AGREEMENT AND THE CERTIFICATE OF DESIGNATION (AS DEFINED IN THE STOCK PURCHASE
AGREEMENT) (INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OR POTENTIAL ISSUANCE OF
A NUMBER OF SHARES OF COMMON STOCK WHICH IS GREATER THAN OR EQUAL TO TWENTY
PERCENT (20%) OF THE NUMBER OF SHARES OUTSTANDING ON THE DATE OF THE STOCK
PURCHASE AGREEMENT AND/OR ANY POTENTIAL CHANGE OF CONTROL (AS CURRENTLY DEFINED
OR AS PROPOSED TO BE DEFINED UNDER THE RULES AND REGULATIONS OF NASDAQ)).


 


(F)            “PERMITTED TRANSFEREE SALE” MEANS A TRANSFER TO AN AFFILIATE
PROVIDED THAT SUCH AFFILIATE EXECUTES A CUSTOMARY JOINDER AGREEMENT WHEREBY SUCH
AFFILIATE AGREES TO BE BOUND UNDER THIS AGREEMENT TO THE SAME EXTENT AS THE
TRANSFEROR.


 


(G)           “PERSON” MEANS ANY INDIVIDUAL, FIRM, PARTNERSHIP, CORPORATION,
ASSOCIATION, GROUP (AS SUCH TERM IS USED IN RULE 13D-5 PROMULGATED UNDER THE
EXCHANGE ACT AS IN EFFECT ON THE DATE HEREOF) OR OTHER ENTITY, AND SHALL INCLUDE
ANY SUCCESSOR (BY MERGER OR OTHERWISE) OF SUCH ENTITY.


 


(H)           “PRINCIPAL MARKET” MEANS THE PRINCIPAL SECURITIES EXCHANGE ON
WHICH THE COMMON STOCK MAY AT THE TIME BE LISTED, OR IF AT SUCH TIME THE COMMON
STOCK IS NOT SO LISTED, THE NASDAQ, OR IF THE COMMON STOCK IS NOT TRADED ON THE
NASDAQ, THEN THE PRINCIPAL SECURITIES EXCHANGE OR TRADING MARKET FOR THE COMMON
STOCK.


 


(I)            “SECURITIES” MEANS, COLLECTIVELY, THE SERIES A PREFERRED STOCK,
THE COMMON STOCK (INCLUDING SHARE OF COMMON STOCK ISSUED UPON CONVERSION OF THE
SERIES A PREFERRED STOCK), THE WARRANTS AND ANY OTHER EQUITY SECURITIES OF THE
COMPANY NOW OR SUBSEQUENTLY OWNED OF RECORD OR BENEFICIALLY BY THE PARTIES
HERETO.


 


(J)            “TRANSFER” MEANS TRANSFER, SELL, ASSIGN OR OTHERWISE DISPOSE OF.


 


SECTION 8.   EXPENSES.  ALL FEES AND EXPENSES INCURRED BY ANY ONE PARTY HERETO
WILL BE BORNE BY THE PARTY INCURRING SUCH FEES AND EXPENSES.


 


SECTION 9.   PUBLIC DISCLOSURE.  OAK AND THE SAFEGUARD ENTITIES WILL CONSULT
WITH EACH OTHER BEFORE ISSUING ANY PRESS RELEASE OR OTHERWISE MAKING ANY PUBLIC
STATEMENT WITH RESPECT TO THE THIS AGREEMENT AND WILL NOT ISSUE ANY SUCH PRESS
RELEASE OR MAKE ANY SUCH PUBLIC STATEMENT PRIOR TO SUCH CONSULTATION, EXCEPT AS
MAY BE REQUIRED BY APPLICABLE LAW (INCLUDING UNDER THE EXCHANGE ACT) OR ANY
LISTING AGREEMENT WITH A NATIONAL SECURITIES EXCHANGE, IN WHICH CASE REASONABLE
EFFORTS TO CONSULT WITH THE OTHER PARTY WILL BE MADE PRIOR TO ANY SUCH RELEASE
OR PUBLIC STATEMENT.

 

5

--------------------------------------------------------------------------------


 


SECTION 10.   MISCELLANEOUS.


 


(A)           ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN ON THE DATE OF DELIVERY IF DELIVERED PERSONALLY OR BY
COMMERCIAL DELIVERY SERVICE, OR SENT VIA TELECOPY (RECEIPT CONFIRMED) TO THE
PARTIES AT THE FOLLOWING ADDRESSES OR TELECOPY NUMBERS (OR AT SUCH OTHER ADDRESS
OR TELECOPY NUMBERS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE):


 


(I)            IF TO ANY SAFEGUARD ENTITY, TO:


 

Safeguard Scientifics, Inc.
435 Devon Park Drive
Building 800
Wayne, Pennsylvania 19087
Attention:  General Counsel
Facsimile:  (610) 293-0601

 


(II)           IF TO OAK, TO:


 


OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP
ONE GORHAM ISLAND
WESTPORT, CONNECTICUT 06880
ATTENTION:  ANN H. LAMONT
FACSIMILE: (203) 227-0327


 


WITH A COPY TO:


 


FINN DIXON & HERLING LLP
177 BROAD STREET
STAMFORD, CONNECTICUT 06901
ATTENTION:  MICHAEL J. HERLING, ESQ.
FACSIMILE:  (203) 325-5001


 


(B)           THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, ALL OF
WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE
WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES AND
DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN
THE SAME COUNTERPART.


 


(C)           THIS AGREEMENT (AND THE DOCUMENTS AND INSTRUMENTS AND OTHER
AGREEMENTS AMONG THE PARTIES HERETO AS CONTEMPLATED BY OR REFERRED TO HEREIN),
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND ARE NOT INTENDED TO CONFER UPON ANY OTHER PERSON ANY RIGHTS OR REMEDIES
HEREUNDER.


 


(D)           IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT, OR THE
APPLICATION THEREOF, BECOMES OR IS DECLARED BY A COURT OF COMPETENT JURISDICTION
TO BE ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT WILL
CONTINUE IN FULL FORCE AND EFFECT AND THE APPLICATION OF SUCH PROVISION TO OTHER
PERSONS OR CIRCUMSTANCES WILL BE INTERPRETED SO AS REASONABLY TO EFFECT THE
INTENT OF THE PARTIES HERETO.  THE PARTIES FURTHER AGREE TO REPLACE SUCH VOID OR
UNENFORCEABLE PROVISION OF THIS AGREEMENT WITH A VALID AND ENFORCEABLE PROVISION
THAT WILL ACHIEVE, TO THE EXTENT POSSIBLE, THE ECONOMIC, BUSINESS AND OTHER
PURPOSES OF SUCH VOID OR UNENFORCEABLE PROVISION.


 


6

--------------------------------------------------------------------------------



 


(E)           EXCEPT AS OTHERWISE PROVIDED HEREIN, ANY AND ALL REMEDIES HEREIN
EXPRESSLY CONFERRED UPON A PARTY WILL BE DEEMED CUMULATIVE WITH AND NOT
EXCLUSIVE OF ANY OTHER REMEDY CONFERRED HEREBY, OR BY LAW OR EQUITY UPON SUCH
PARTY, AND THE EXERCISE BY A PARTY OF ANY ONE REMEDY WILL NOT PRECLUDE THE
EXERCISE OF ANY OTHER REMEDY.  THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE
WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. 
IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO SEEK AN
INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT AND TO ENFORCE
SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY COURT OF THE UNITED STATES
OR ANY STATE HAVING JURISDICTION, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO
WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.


 


(F)            THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE STATE OF DELAWARE FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH
NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT
JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 


(G)           NO PARTY MAY ASSIGN EITHER THIS AGREEMENT OR ANY OF ITS RIGHTS,
INTERESTS, OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN APPROVAL OF THE
OTHER PARTIES.  SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


(H)           THIS AGREEMENT MAY BE AMENDED, WAIVED, TERMINATED OR OTHERWISE
MODIFIED ONLY WITH THE PRIOR WRITTEN CONSENT OF OAK AND THE HOLDERS OF A
MAJORITY OF THE ISSUED AND OUTSTANDING SHARES OF COMMON STOCK HELD BY THE
SAFEGUARD ENTITIES.


 


(I)            FOR ALL PURPOSES OF THIS AGREEMENT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED OR UNLESS THE CONTEXT OTHERWISE REQUIRES:


 


7

--------------------------------------------------------------------------------



 


(I)            TERMS INCLUDE THE PLURAL AS WELL AS THE SINGULAR;


 


(II)           ALL REFERENCES IN THIS AGREEMENT TO DESIGNATED “SECTIONS” AND
OTHER SUBDIVISIONS ARE TO THE DESIGNATED SECTIONS AND OTHER SUBDIVISIONS OF THE
BODY OF THIS AGREEMENT;


 


(III)          THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
SECTION OR OTHER SUBDIVISION;


 


(IV)          “OR” IS NOT EXCLUSIVE; AND


 


(V)           “INCLUDING” AND “INCLUDES” WILL BE DEEMED TO BE FOLLOWED BY “BUT
NOT LIMITED TO” AND “BUT IS NOT LIMITED TO,” RESPECTIVELY.


 


(J)            THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.


 


(K)           REFERENCE TO THE SUBSIDIARIES OF AN ENTITY SHALL BE DEEMED TO
INCLUDE ALL DIRECT AND INDIRECT SUBSIDIARIES OF SUCH ENTITY.


 


(L)            THE PARTIES HERETO HAVE PARTICIPATED JOINTLY IN THE NEGOTIATION
AND DRAFTING OF THIS AGREEMENT.  IN THE EVENT ANY AMBIGUITY OR QUESTION OF
INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED
JOINTLY BY ALL PARTIES HERETO, AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE
FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY PROVISION
OF THIS AGREEMENT.


 


(M)          THE OBLIGATIONS AND REPRESENTATIONS AND WARRANTIES OF THE
STOCKHOLDERS UNDER THIS AGREEMENT ARE SEVERAL AND NOT JOINT, AND ARE IN THEIR
CAPACITIES AS SUCH.


 


(N)           EACH STOCKHOLDER AGREES THAT SUCH STOCKHOLDER IS NOT RELYING UPON
ANY PERSON, FIRM, OR CORPORATION, OTHER THAN THE COMPANY AND ITS OFFICERS AND
DIRECTORS, IN MAKING ITS INVESTMENT OR DECISION TO INVEST IN THE COMPANY.


 


(O)           SOLELY FOR PURPOSES OF SECTION 2 HEREOF, THE COMPANY IS AN
INTENDED THIRD PARTY BENEFICIARY OF THIS AGREEMENT


 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and delivered or caused this
Agreement to be duly executed and delivered as of the date first written above.

 

STOCKHOLDERS:

OAK INVESTMENT PARTNERS XII,

 

LIMITED PARTNERSHIP

 

 

 

 

By:

Oak Associates XII, LLC

 

 

its General Partner

 

 

 

 

By:

/s/ Ann H. Lamont

 

 

Name:

Ann H. Lamont

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

 

 

 

 

By:

/s/ Peter J. Boni

 

 

Name:

Peter J. Boni

 

 

Title:

President

 

 

 

 

 

 

 

 

SAFEGUARD SCIENTIFICS, INC.

 

 

 

 

 

 

 

By:

/s/ Peter J. Boni

 

 

Name:

Peter J. Boni

 

 

Title:

President

 

 

 

 

 

 

 

 

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

 

 

 

 

 

 

By:

/s/ Peter J. Boni

 

 

Name:

Peter J. Boni

 

 

Title:

President

 

--------------------------------------------------------------------------------